

	

		II

		109th CONGRESS

		1st Session

		S. 1577

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. Johnson (for himself

			 and Mr. Thune) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To facilitate the transfer of Spearfish

		  Hydroelectric Plant Number 1 to the city of Spearfish, South Dakota, and for

		  other purposes.

	

	

		1.FindingsCongress finds that—

			(1)Spearfish Hydroelectric Plant Number

			 1—

				(A)operates under a right-of-way grant

			 administered by the Forest Service; and

				(B)is not subject to the jurisdiction of the

			 Federal Energy Regulatory Commission;

				(2)the transfer of the Plant from the

			 Homestake Mining Company to the city of Spearfish, South Dakota—

				(A)would maintain the historic benefits of the

			 Plant; and

				(B)would not—

					(i)affect the validity of the right-of-way

			 grant; or

					(ii)subject the Plant to the jurisdiction of

			 the Commission; and

					(3)it is in the public interest for the Plant

			 to continue to operate in a manner that protects and improves—

				(A)fish hatchery operations;

				(B)recreation;

				(C)historical interpretation;

				(D)irrigation;

				(E)hydroelectric power generation; and

				(F)the aesthetic value of Spearfish City

			 Park.

				2.DefinitionsIn this Act:

			(1)CommissionThe term Commission means the

			 Federal Energy Regulatory Commission.

			(2)PlantThe term Plant means the

			 Spearfish Hydroelectric Plant Number 1 that—

				(A)is located in Lawrence County, South

			 Dakota;

				(B)operates in accordance with a valid

			 right-of-way grant—

					(i)issued by the General Land Office of the

			 Department of the Interior in 1909; and

					(ii)administered by the Forest Service as of

			 the date of enactment of this Act; and

					(C)is described in Commission docket number

			 UL00–3.

				(3)SecretaryThe term Secretary means the

			 Secretary of the Interior.

			3.Exemption of the Plant

			 from Commission Jurisdiction

			Part I of the Federal Power Act (16 U.S.C.

			 791a et seq.) shall not apply to the Plant until and unless otherwise provided

			 by Congress.

			4.Study of Spearfish

			 Creek Hydrology

			(a)In

			 GeneralThe Secretary, acting

			 through the United States Geological Survey, shall carry out a study of the

			 hydrology of Spearfish Creek, South Dakota.

			(b)Authorization

			 of AppropriationsThere is

			 authorized to be appropriated to the Secretary to carry out the study under

			 subsection (a) $250,000 for each of fiscal years 2006 through 2009.

			5.Sense of

			 Congress

			It is the sense of Congress that the city

			 of Spearfish, South Dakota, to provide for the restoration and improvement of

			 Spearfish Creek, should—

				(1)uphold the Memorandum Agreement of the city

			 of Spearfish and the Spearfish Canyon Landowners Association, dated September

			 14, 2004; and

				(2)take action to release additional water

			 flow of approximately 5 to 10 cubic feet per second between the Maurice Intake

			 Dam and the Spearfish Diversion.

				

